Deen, Presiding Judge.
The decision of the Court of Appeals in this case (American Cyanamid Co. v. Ring, 158 Ga. App. 525 (281 SE2d 247) (1981)), having been reversed by the Supreme Court in 248 Ga. 673 (286 SE2d 1) (1982) the decision of this court affirming the judgment of the trial court is vacated. The judgment of the trial court in favor of the third party defendant Stafford Enterprises and against the defendant American Cyanamid Company, and also the judgment denying the defendant American Cyanamid Company’s motion for judgment notwithstanding the verdict are reversed in accordance with the opinion of the Supreme Court.

Judgments reversed.


Banke and Carley, JJ., concur.